DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 1-6 are pending and presented for examination.
---This communication is the first action on the merits.
--- Claims 1-6 are rejected herein.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2016-022862 filed 2/10/2017 in Japan.  It is noted, however, that applicant has not filed a certified copy of the above application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20 and 7/31/20 is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An antenna mounting apparatus, comprising:
a bracket that holds at least a part, of electronic components constituting an antenna device including an antenna element, the bracket being fixed by a bolt fixed to a frame; and a holder provided on a first surface of the bracket facing the frame, the holder temporarily fixing the bolt.
It is unclear if an electronic components constituting an antenna device including an antenna element, a bolt and/or a frame are intended to be part of the claim or if the claims are intending to merely claim the antenna mounting apparatus as recited in the preamble. In other words, claims 1-6 are rejected because there is inconsistency between the language in the preamble and certain portions in the body of the claims, thereby making the scope of the claim unclear. 
Applicant is required to clarify what the claim is intended to be drawn to i.e, the apparatus alone or the combination of the apparatus and the antenna element, a bolt and a frame; and the language of the claims be consistent with the intent. 
	For the examination purpose, the examiner will consider the claims drawn to a sub combination of the mounting apparatus; and, the antenna element, a bolt and a frame are considered as intended use only. Therefore any part of structure interaction with structure of the combination or requires to be on the structure combination such as 
a bracket that holds at least a part, of electronic components constituting an antenna device including an antenna element, the bracket being fixed by a bolt fixed to a frame; and a holder provided on a first surface of the bracket facing the frame, the holder temporarily fixing the bolt as underlined above will consider as those not positively claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008 042373 A to Kojima Press Kogyo KK) (hereinafter referred as Kojima) (IDS)

Regarding claim 1, Kojima discloses an antenna mounting apparatus comprising:

a bracket (13) that capable of holding holds at least a part, of electronic components (11), constituting an antenna device including an antenna element, the bracket being fixed by a bolt (23) fixed to a frame (31, 21)(see figs. 2, 5-6); and



Regarding claim 2, wherein the bracket is provided with a protective member (13a, 13b) (figs 5-6) that protects the holder (15), and a length of the protective member projecting from the first surface to a side on which the frame is located is longer than a length between a surface of the holder facing the frame and the first surface.

Regarding claim 3, wherein at least a region in the holder in contact with the
bolt is made of resin or rubber.

Regarding claim 4, wherein at least one of the bracket and the holder is provided with a spacer that maintains a state in which at least a region in the holder in contact with the bolt is separated from the frame.

Regarding claim 5, wherein the bracket is provided with a bolt hole (16b) through which the bolt passes, and when viewed from a vertical direction in which the bracket and the holder are arranged, a dimension of a region in the bolt hole not overlapping a member constituting the holder in one direction perpendicular to the vertical direction is equal to or shorter than a nominal diameter of the bolt.

Regarding claim 6, wherein the bracket is provided with a bolt hole (16b) through



and when viewed from a vertical direction in which the bracket and the holder are arranged, a dimension on one is equal region in the bolt hole not overlapping the beam i
direction perpendicular to the vertical direction to or shorter than a nominal diameter of the bolt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAN LE/Primary Examiner, Art Unit 3632